Citation Nr: 1117311	
Decision Date: 05/04/11    Archive Date: 05/10/11

DOCKET NO.  05-37 195	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a right shoulder disability.

2.  Entitlement to service connection for a bilateral eye condition.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran




ATTORNEY FOR THE BOARD

L. L. Mollan, Associate Counsel


INTRODUCTION

The Veteran served on active duty from April 1953 to June 1957.  He also served in the Air Force Reserves from September 1978 to April 1995.  During his reserve service, he had regular periods of training duty. 

These matters come before the Board of Veterans' Appeals (Board) on appeal from a November 2004 RO decision, which denied, in part, claims for service connection for a right shoulder disability and a right and left eye condition.  

In November 2006, a local hearing was held before a Decision Review Officer at the Indianapolis, Indiana RO.  A transcript of that proceeding has been associated with the claims folder.

By a July 2008 determination, the Board denied the matters on appeal.  The Veteran appealed the Board's decision with respect to these issues to the United States Court of Appeals for Veterans Claims (Court).  In June 2009, the Court issued an order granting a June 2009 joint motion to remand (JMR) the appeal of these issues to the Board.  The appeal was returned to the Board for action consistent with the June 2009 JMR and Court order.  Subsequently, these issues were remanded by the Board for further development in November 2009.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for a bilateral eye condition is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.
FINDING OF FACT

Resolving doubt in favor of the Veteran, his right shoulder disability is shown to be causally or etiologically related to his military service.


CONCLUSION OF LAW

Service connection for a right shoulder disability is warranted.  See 38 U.S.C.A. § 1110, 1112, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

 I.  Veterans Claims Assistance Act of 2000 (VCAA)

With respect to the Veteran's claim for service connection for a right shoulder disability, the benefit sought on appeal has been granted in full, as discussed in the following decision.  As such, the Board finds that any error related to the VCAA on this claim is moot.  See 38 U.S.C. §§ 5103, 5103A (West 2002 & Supp. 2009); 38 C.F.R. § 3.159 (2010); Mayfield v. Nicholson, 19 Veteran. App. 103, (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

II.  Analysis

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence which it finds to be persuasive or unpersuasive, and providing reasons for rejecting any evidence favorable to the claimant.  Equal weight is not accorded to each piece of evidence contained in the record; every item of evidence does not have the same probative value.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Service connection may be established for disability resulting from personal injury suffered or disease contracted in line of duty in the active military, naval, or air service.  38 U.S.C.A. § 1110 (West 2002).  That an injury or disease occurred in service is not enough; there must be chronic disability resulting from that injury or disease.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b) (2010).  Service connection may also be granted for any injury or disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease or injury was incurred in service.  38 C.F.R. § 3.303(d) (2010). 

To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).   

Certain diseases, to include arthritis, may be presumed to have been incurred in service when manifest to a compensable degree within one year of discharge from active duty.  38 U.S.C.A. § 1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2010).

The Veteran contends that he has a right shoulder disability as the result of his active duty service.  See Claim, May 2004.  Specifically, the Veteran claims that, in 1953, he shot a grenade launcher and injured his shoulder.  See id.; hearing transcript, November 2006.  He has asserted that his shoulder was bruised for approximately 3 weeks following the incident but that it did not bother him after that until approximately 2001 or 2002.  See hearing transcript, November 2006. 

A review of the Veteran's service treatment records does not reflect any complaints, treatment, or diagnoses of a right shoulder disability.  Additionally, the Veteran has reported that he did not seek any medical treatment for his shoulder at the time of his injury.  See Claim, May 2004.   

It is clear from the evidence of record that the Veteran underwent surgical treatment for a torn right rotator cuff in 1996 and has been currently diagnosed with mild degenerative osteoarthritis of the right acromioclavicular joint.  See Marion General Hospital treatment record, February 1996; VA examination report, September 2004.  The Board also notes that a February 1996 private treatment record from Marion General Hospital reflects that the Veteran had previous symptoms of right shoulder pain in 1979.  In a January 1989 Report of Medical History for the Air Force Reserves, the Veteran marked 'yes' to the question of whether he had a painful or "trick" shoulder or elbow. 

In September 2004, the Veteran underwent a VA examination.  The examiner reviewed the claims file and examined the Veteran.  He considered the Veteran's assertion that he suffered severe injury to his right shoulder in 1953 while firing a rifle grenade launcher.  The Veteran reported that he had a swollen shoulder with painful and limited range of motion.  He asserted he was treated with pain medicine and rest.  He reported that he had gradually increasing pain with range of motion of the right shoulder since that time.  Upon examination of the Veteran and review of the claims file, the examiner diagnosed him with an injury of the right shoulder in 1953, rotator cuff tear - status post surgical treatment in 2001, and chronic pain in the right shoulder - mild degenerative osteoarthritis of the right acromioclavicular joint.  

More recently, the Veteran underwent a VA examination in May 2010.  The examiner noted that he reviewed the claims file and all available medical records.  At this examination, the Veteran reported chronic pain in his right shoulder.  Specifically, the Veteran reported that, in 1953, when he was on active duty during training to fire a riffle/grenade launcher, he had a severe injury of his right shoulder.  The Veteran reported that he had black discoloration up to 3 weeks from the contusion of muscle and the right shoulder.  He was treated with pain medicine and rest.  The Veteran reported no history of any other injury of the right shoulder.  In 2001, he was diagnosed with a tear of the rotator cuff of the right shoulder.  He had surgery to repair the rotator cuff that same year.  Upon examination, the Veteran was diagnosed with "[i]njury of right shoulder in 1953 - - service-connected"; tear of rotator cuff, right shoulder - - status post surgical treatment in 2001; and chronic pain in the right shoulder - - degenerative osteoarthritis of the right acromioclavicular joint.  The examiner concluded by stating it is at least as likely as not that the Veteran's right shoulder injury is service connected, and he has residual rotator cuff tear and surgical treatment for this.  Also, he has residual degenerative osteoarthritis of the right acromioclavicular joint.   

Regulations provide that service connection may be granted for any disease diagnosed after discharge, when all evidence, including that pertinent to service, establishes that the disability was incurred in service.  38 C.F.R. 3.303(d) (2010).  

The Board notes that the Veteran reported continuous symptoms relating to his right shoulder since service during the course of his September 2004 VA examination.  However, during the course of private examinations in December 1995 and February 1996, the Veteran reported experiencing pain in his right shoulder similar to pain he had experienced in 1979.  He also reported that the symptoms in 1979 had been treated successfully and resolved.  No reference was made to any symptomatology prior to or since 1979, or to his military service.  The Board notes that the fact that his symptoms reportedly resolved in 1979 is not consistent with the description of continuous problems that he reported during the course of VA examination.  Regardless, in light of the fact that the Veteran has a current diagnosis of a right shoulder disability, and a VA medical examiner indicated that it is at least as likely as not that the Veteran's right shoulder injury is service connected, the Board concludes that there is at least an approximate balance of positive and negative evidence as to whether the Veteran has a current right shoulder disability as a result of his active duty service.  Thus, resolving doubt in favor of the Veteran, the Board concludes that service connection must be granted for his right shoulder disability.  


ORDER

Entitlement to service connection for a right shoulder disability is granted, subject to the laws and regulations governing the payment of monetary awards.


REMAND

The Veteran is seeking entitlement to service connection for a bilateral eye condition.  Additional development is necessary prior to the adjudication of this claim.

The Veteran contends that he has a bilateral eye condition as the result of his active duty service.  See Claim, May 2004.  Specifically, he has asserted that, in 1953, he was forced to stand in a gas chamber for training.  Id.  Initially, he was allowed to wear a gas mask.  See hearing transcript, November 2006.  After a period of time, he was asked to take off his gas mask, while still in the gas chamber, and was directed to wash his gas mask, hands, face, and eyes in 3 different trash containers full of stagnant water.  Id.; Claim, May 2004.  

A review of the Veteran's service treatment records reflects that he entered service in April 1953 with defective color vision.  See entrance examination report, April 1953.  The Veteran's active duty service treatment records contain no in-service complaints, treatment, or diagnoses of a condition of either eye.

In a February 1989 Physical Profile Serial Report for his service in the Air Force Reserves, the Veteran was noted as having failed color vision; defective visual acuity, left, corrected (distant); and defective VA, near, partially corrected. 

With regard to determining whether the Veteran has a current bilateral eye condition, the Board notes that a private treatment record from January 2007 showed the Veteran to have macular degeneration.  See Eye Associates Group, LLC treatment record, January 2007.  

Additionally, the Veteran underwent a VA examination in April 2004.  The examiner did not indicate that he reviewed the claims file.  The Veteran reported that he had no current vision complaint and wears his glasses mostly to drive and read.  The examiner noted that he has no history of any treatment for his eyes.  Upon examination, the Veteran was diagnosed with compound hyperopic astigmatism with presbyopia and early nuclear sclerotic cataracts without vision changes.  The examiner noted that the Veteran had normal ocular health and recommended that he have another eye examination in 2 years.    

While the examiner at the April 2004 VA examination diagnosed the Veteran with compound hyperopic astigmatism with presbyopia and early nuclear sclerotic cataracts without vision changes, he did not acknowledge the fact that the Veteran had recently been diagnosed with macular degeneration.  Moreover, as noted in the June 2009 JMR, the examiner offered no opinion regarding the etiology of the Veteran's current eye conditions.  In light of the fact that the examiner at the April 2004 VA examination did not review the claims file, acknowledge the Veteran's diagnosis of macular degeneration, or provide an opinion regarding the etiology of the Veteran's current eye conditions, the Board remanded this issue in November 2009 in order to afford the Veteran a new VA examination for the proper assessment of his claim.

Consequently, the Veteran underwent a new VA examination in May 2010.  The examiner noted that the Veteran was present for a dilated eye examination and that vision is okay with current glasses.  No problems were noted.  The examiner noted that the Veteran reported an episode during military service in 1950 where he had to take off a gas mask during a drill in a gas chamber and expose himself to the gas for quite an amount of time.  Then, afterwards, he stated he had to wash his eyes and mask off in a bucket of water that others had used, and he was worried about contamination from the water.  He had blurred vision for 2 to 3 weeks afterward but never had any formal treatment to them.  Upon examination, the examiner noted that no ophthalmic medical reconciliation was used.  The Veteran was diagnosed with hyperopia and astigmatism with good vision with current glasses and no change needed.  The Veteran was also noted as having early nuclear cataracts of both eyes, and mild epiretinal membrane of the right eye, stable with past examination.  The examiner concluded by noting that there are mild changes in both eyes that are consistent with the Veteran's current age.    

As noted above, this issue was remanded by the Board in November 2009 in order to afford the Veteran a new VA examination, in light of the fact that the examiner at the April 2004 VA examination did not review the claims file, acknowledge the Veteran's diagnosis of macular degeneration, or provide an opinion regarding the etiology of the Veteran's current eye conditions.  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  In this case, the May 2010 examiner did not indicate whether he reviewed the claims file and did not discuss the Veteran's previous diagnosis of macular degeneration.  

The Board is obligated by law to ensure that the RO complies with its directives; where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, this issue must regrettably be remanded once again in order  to afford the Veteran a new VA examination for the proper assessment of his claim.  38 U.S.C.A. § 5103A (West 2002).  The examiner must indicate that he or she reviewed the claims file before rendering an opinion as to whether the Veteran currently has any conditions or disabilities of either eye that were caused or aggravated by his active duty service.

Furthermore, as this issue is already being remanded, the RO should take this opportunity to obtain any relevant VA treatment records that have not yet been associated with the claims file.   

Finally, the Board notes that a prior request for treatment records from Pearle Vision from 1980 to 1990 yielded a negative response.  However, upon review, it appears that the search for these records was conducted under the Veteran's current name.  As the Veteran changed his name in 1998, any records from this facility from 1980 to 1990 would most likely be stored under his previous name.  As such, the Board finds that another request should be made to Pearle Vision, listed on the Veteran's May 2004 Authorization and Consent to Release Information form, for these records under the Veteran's previous name. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1. Obtain any relevant VA treatment records that have not yet been associated with the claims file.  

2. Based on the already submitted May 2004 Authorization and Consent to Release Information form, obtain and associate with the claims file any available treatment records from 1980 to 1990 from Pearle Vision.  Requests for these records should be made under the Veteran's previous name, prior to his 1998 name change.  

3. After the aforementioned records have been obtained to the extent possible, schedule the Veteran for an appropriate VA examination for his claimed bilateral eye condition.  All appropriate tests and studies should be performed and all clinical findings reported in detail.  The claims file should be provided to the appropriate examiner for review, and the examiner should note that it has been reviewed.  Additionally, the examiner should elicit from the Veteran a history of his symptoms and onset relating to his claimed bilateral eye condition.  After reviewing the file, examining the Veteran, and noting his reported history of symptoms, the examiner should render an opinion as to whether the Veteran currently has a condition of either eye of any kind.  If so, an opinion should be provided as to whether it is at least as likely as not that any of the Veteran's current eye conditions were caused or aggravated by his active duty service.

It would be helpful if the examiner would use the following language, as may be appropriate:  "more likely than not" (meaning likelihood greater than 50%), "at least as likely as not" (meaning likelihood of at least 50%), or "less likely than not" or "unlikely" (meaning that there is a less than 50% likelihood).  The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinions provided.

4. Then, readjudicate the claim.  In particular, review all the evidence that was submitted since the most recent supplemental statement of the case (SSOC) was issued with respect to this claim.  If the benefit sought on appeal remains denied, he should be provided a SSOC, which includes a summary of additional evidence submitted, any additional applicable laws and regulations, and the reasons for the decision.  After the Veteran and his representative have been given the applicable time to submit additional argument, the claim should be returned to the Board for further review. 

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

No further action is required of the Veteran until further notice.  However, the Board takes this opportunity to advise the Veteran that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claim, including reporting for any scheduled VA examination, is both critical and appreciated.  The Veteran is also advised that failure to report for any scheduled examination may result in the denial of a claim.  See 38 C.F.R. § 3.655 (2010).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


